NOT FOR PUBLICATION

                       UNITED STATES COURT OF APPEALS                                    FILED
                                FOR THE NINTH CIRCUIT                                     JAN 27 2014

                                                                                     MOLLY C. DWYER, CLERK
                                                                                       U.S. COURT OF APPEALS

 TRINIDAD ZARATE MAGALLON                               No. 10-70167

                Petitioner,                             Agency No. A077-759-566

   v.
                                                        MEMORANDUM*
 ERIC H. HOLDER, JR.,
 UNITED STATES ATTORNEY
 GENERAL

                Respondent.


                        On Petition for Review of an Order of the
                            Board of Immigration Appeals

                         Argued and Submitted January 13, 2014
                               San Francisco, California

Before: WALLACE and BYBEE, Circuit Judges, and MAHAN, District Judge.**

        Trinidad Zarate Magallon, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing her appeal

from an immigration judge’s (“IJ”) decision denying her application for


         *
              This disposition is not appropriate for publication and is not precedent except as
provided by 9th Cir. R. 36-3.
        **
               The Honorable James C. Mahan, District Judge for the U.S. District Court for the
District of Nevada, sitting by designation.
withholding of removal and relief under the Convention Against Torture (“CAT”).

We review the agency’s factual findings, applying the standards governing adverse

credibility determinations created by the REAL ID Act, Shrestha v. Holder, 590

F.3d 1034, 1039-40 (9th Cir. 2010), and we deny the petition for review.


      Substantial evidence supports the agency’s adverse credibility determination

based on both the conflicts in Zarate’s own testimony, as well as variances between

her testimony and the testimony of her husband, James Clark Miller. See id. The

BIA reasonably rejected Zarate’s explanations for the inconsistencies. See Rivera

v. Mukasey, 508 F.3d 1271, 1275 (9th Cir. 2007).


      Zarate’s CAT claim also fails because it is based on the same testimony that

was found to be not credible, and she does not point to any other evidence that

shows it is more likely than not that she would be tortured if returned to Mexico.

See Farah v. Ashcroft, 348 F.3d 1153, 1157 (9th Cir. 2003).


      Finally, we need not reach the question as to whether the IJ and BIA erred

by not allowing Zarate to apply for asylum, as we hold that, due to the adverse

credibility finding, Zarate would not qualify for asylum even if she had been

allowed to apply.


PETITION FOR REVIEW DENIED.

                                         2